DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Status of Claims
This action is in reply to the response and amendments received on 2 February 2021, and the request for continued examination received on 22 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 11, and 20 have been amended.
Claims 2-3, 5, and 14-15 are cancelled.
Claims 4, 7-10, 12-13, 16-19, and 21-24 are original / previously presented.
Claims 1, 4, 6-13 and 16-24 are currently pending and have been examined.

Response to Arguments
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of claims 1, 11 and 20 have been considered but they are not persuasive.
Applicant argues that “the cited references, including Loo et al., fail to disclose or suggest, inter alia ‘in response to determining that [an] additional cost component is unavailable, identifying a corresponding user cost component associated with a second user that corresponds to the additional cost component,’ as recited in independent claims 1 and 20, or ‘[a] substitute cost component is determined in response to determining that an additional user cost component associated with the first user is unavailable,’ as recited in independent claim 11” (Remarks pg. 12).  Examiner disagrees. Claims 1 and 20 require ‘determining that an additional cost component associated with the first user is unavailable’ which is taught by Loo in col 7 ln 36-65 detailing that cost component information that is unknown or 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 29 March 2019 has been acknowledged by the Office.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11-13, 16-18, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,332,208 B1 to Loo et al. in view of US patent application publication 2013/0297097 A1 to Fischer et al. in view of US patent application publication 2015/0348058 A1 to Liu et al. in view of US patent application publication 2012/0197484 A1 to Nath et al.
Claim 1:
Loo, as shown, teaches the following:
A computer-implemented method for determining an actual cost of ownership of a purchase product, the method comprising:
determining a baseline value of the purchase product (Loo col 10 ln 10-34 details identifying the purchase price of a seller’s vehicle which is added to the total cost of ownership);
With respect to the following:
receiving usage information representative of usage of a user product from a computing device associated with a first user, the computing device being in radio communication with the user product after the computing device identifies the user product by radio communication with the user product, the computing device having an accelerometer and a global positioning system receiver, 
Loo, as shown in col 11 ln 23-51, col 11 ln 64 through col 12 ln 16, col 12 ln 41-61, claim 1 details collecting sensor data and operational parameters from a buyer’s vehicle through telematics (i.e. a computing device associated with a first user); and in col 6 ln 56 through col 7 ln 9, col 11 ln 35-45, claim 1 details the received usage information includes vehicle acceleration and location data obtained from vehicle sensors, but does not explicitly state receiving the usage information representative of a user product from a computing device associated with a first user being in radio communication with the user product after the computing device identifies the user product by radio communication with the user product, the computing device having an accelerometer and a global positioning system receiver.  However, Fischer teaches these limitations, receiving usage information representing usage of a vehicle from a mobile device that first uses NFC communication with the vehicle to identify the vehicle and collect usage information when the vehicle matches the user of the device as the driver, and usage information is measured by the accelerometer and the GPS of the mobile device (Fischer Fig 1, ¶[0004], ¶[0029-33], ¶[0057], ¶[0060]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving usage information representative of usage of a user product from a computing device associated with a first user, the computing device being in radio communication with the user product after the computing device identifies the user product by radio communication with the user product, and the computing device having an accelerometer and a global positioning system receiver as taught by Fischer with the teachings of Loo, with the motivation of “detecting unsafe or suspect activities” and to “render[] summary and detail reports of driving scores and distracted driving KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fischer also teaches the following:
the usage information including acceleration information measured by the accelerometer and route information measured by the global positioning system receiver included in the computing device (Fischer ¶[0033], ¶[0060], ¶[0062-63], claim 12 details the mobile device accelerometer measuring acceleration usage information including acceleration, deceleration, sharp turning, and braking; and the mobile device GPS measuring location, latitude, longitude, time, road classification, i.e. route information),
wherein the usage information is measured based on the identification of the user product by the computing device (Fischer Fig 2, Fig 5A-5B, ¶[0031], ¶[0057-58] details that the user device of the driver collects and measures the usage information after the vehicle is identified and the user is identified as the driver of the vehicle), and 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the usage information including acceleration information measured by the accelerometer and route information measured by the global positioning system receiver included in the computing device; and wherein the usage information is measured based on the identification of the user product by the computing device as taught by Fischer with the teachings of Loo (in view of Fischer), with the motivation of “detecting unsafe or suspect activities” (Fischer ¶[0004]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the usage information including acceleration information measured by the accelerometer and route information KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Loo (in view of Fischer, applying that the accelerometer and global positioning system measuring usage information are in the computing device, as taught by Fischer above) also teaches the following:
wherein the purchase product and the user product belong to a same class of products (Loo col 1 ln 55-60, claim 1 details that both the seller’s product and buyer’s product are vehicles);
determining a first user cost component based on the acceleration information included in the received usage information measured by the accelerometer in the computing device, the first user cost component including a depreciation (Loo col 6 ln 56 through col 8 ln 33, col 11 ln 41-43, col 13 ln 50-55, col 15 ln 30-40, claim 11 details determining various user cost component elements including fuel costs, insurance costs, depreciation costs, maintenance and repair costs - using vehicle usage data and driving style such as acceleration data available from vehicle sensors / databases / other sources, i.e. accelerometer data from Fischer),
With respect to the following:
the depreciation being determined based on vibration indicative of road disturbances, the vibration being measured with the accelerometer and included in the acceleration information;
Loo, as shown in col 6 ln 56 through col 7 ln 27, col 8 ln 5-10, col 11 ln 41-43, col 15 ln 36-40, claim 11 details determining depreciation cost using data available from sensors, but does not explicitly state that the depreciation is determined based on vibration indicative of road disturbances, the vibration is measured with the accelerometer and included in the acceleration information.  However, Liu teaches 
With respect to the following: 
determining a second user cost component based on the route information included in the received usage information measured by the global positioning system receiver in the computing device, wherein the second user cost component includes a fuel cost or a toll cost and the route information includes a distance; and
Loo, as shown in col 6 ln 56 through col 8 ln 33, col 11 ln 23-45 details determining a plurality of cost components (i.e. second cost component) which include fuel costs or local fees; and details a fuel cost / second component is based on the received usage information, geographic location, distances driven, and distance driven per year, and receiving data from other sources; but Loo does not explicitly state route information included in the received usage information measured by the global positioning system receiver in the computing device includes a distance.  However, Nath teaches this remaining limitation, receiving route information included in the received usage information measured by the global positioning system receiver of the computing device, and the route information includes the distance traveled (Nath ¶[0025], ¶[0031], ¶[0036]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include route information included in the received usage information measured by the global positioning system receiver in the computing device… route information includes a distance, as taught by Nath with the teachings of Loo in view of Fischer in view of Liu, with the motivation “to utilize a mobile telephone equipped with a location aware system such as GPS, and a wireless short range data system such as Bluetooth to automatically distinguish motion associated with a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Loo (in view of Fischer in view of Liu in view of Nath) also teaches the following:
determining that an additional cost component associated with the first user is unavailable (Loo in col 7 ln 36-65, col 13 ln 59 through col 14 ln 12 details determining a cost component is unavailable and potentially ignoring that cost component or using a default value, and also details determining that a cost component (e.g. financing data) may not be available for the primary teenage driver of the vehicle (i.e. first user) because they are not the legal buyer / seller of the vehicle, but it is available for the parent / legal buyer or seller who purchases / purchased the vehicle for the teenage driver);
in response to determining that the additional cost component is unavailable, identifying a corresponding user cost component associated with a second user that corresponds to the additional cost component (Loo col 12 ln 28-40, col 13 ln 59 through col 14 ln 12 details identifying that a parent / different entity (i.e. second user) other than the teenage primary driver (i.e. first user) is or was the legal buyer / seller because the parent purchased / purchases the vehicle instead of the teenage child and therefore parent’s relevant data for the financing costs are used instead in the total cost of ownership calculation); and
determining an actual cost of ownership of the purchase product based on at least the baseline value, the first user cost component, the second user cost component, and the corresponding user cost component (Loo col 8 ln 5-32, col 10 ln 10-34, col 12 ln 28-40, col 13 ln 59 through col 14 ln 12 details identifying the purchase price (i.e. baseline value) 
Claim 8:
	Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 1.  Loo also teaches the following:
wherein determining the actual cost of ownership includes summing a plurality of user cost components, the method further including adjusting one cost component of the plurality of cost components by multiplying the one of the plurality of cost components by a scaling value (Loo col 7 ln 35-44, col 8 ln 5-34, col 9 ln 1-6, col 10 ln 5-9 details summing a plurality of user cost components to compute the actual cost of ownership, and adjusting (scaling) various cost components up or down such as making fuel consumption costs 33% higher, i.e. multiplying fuel consumption by 1.33, or increasing depreciation by a percentage; also note col 7 ln 62-64 detailing that the system can ignore any one of the cost components from the total cost summation, i.e. multiplying a particular (ignored) cost component by zero).
Claim 11:
	Loo, as shown, teaches the following:
A computer-implemented method for determining an actual cost of ownership of a purchase product, the method comprising:
receiving information, at a computing device, from a user product indicative of an identity of the user product by radio communication between the computing device and the user product, the user product being associated with a first user (Loo col 11 ln 23-51, col 11 ln 64 through col 12 ln 16, col 12 ln 41-61, col 15 ln 60 through col 16 ln 4, claim 1 details collecting sensor data and operational parameters from a buyer’s vehicle including telematics data (i.e. radio communicated data) previously obtained from the user’s particular vehicle), 
the user product and the purchase product belonging to a same class of products (Loo col 1 ln 55-60, claim 1 details that both the seller’s product and buyer’s product are vehicles);
identifying, with the computing device, the user product based on the information received from the user product via the radio communication (Loo col 11 ln 35-45, col 11 ln 52-57, claim 1 details telematics data identifies the particular vehicle, and is stored based on the vehicle identifier);
With respect to the following:
measuring usage information associated with an operation of the user product after the computing device identifies the user product via the radio communication, the computing device having an accelerometer and a global positioning system receiver,
Loo, as shown in col 11 ln 23-51, col 11 ln 64 through col 12 ln 16, col 12 ln 41-61, claim 1 details collecting sensor data and operational parameters from a buyer’s vehicle through telematics; and in col 6 ln 56 through col 7 ln 9, col 11 ln 35-45, claim 1 details the received usage information includes vehicle acceleration and location data obtained from vehicle sensors, but does not explicitly state measuring usage information associated with an operation of the user product after the computing device identifies the user product via the radio communication, and the computing device having an accelerometer and a global positioning system receiver. However, Fischer teaches these limitations, measuring usage information representing usage of a vehicle from a mobile device that first uses NFC communication with the vehicle to identify the vehicle and collect usage information when the vehicle matches the user of the device as the driver, and usage information is measured by the accelerometer and the GPS of the mobile device (Fischer Fig 1, ¶[0004], ¶[0029-33], ¶[0057], ¶[0060]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include measuring usage information associated with an operation of the user product after the computing device identifies the user product via the radio communication, the computing device having an accelerometer and a global positioning system receiver as taught by Fischer with the teachings of Loo, with the motivation of “detecting unsafe or suspect activities” and to “render[] summary and detail reports of driving scores and distracted driving events to concerned parties…” (Fischer ¶[0004]). In addition, since each individual element and its KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fischer also teaches the following:
the usage information including acceleration information measured by the accelerometer and route information measured by the global positioning system receiver included in the computing device (Fischer ¶[0033], ¶[0060], ¶[0062-63], claim 12 details the mobile device accelerometer measuring acceleration usage information including acceleration, deceleration, sharp turning, and braking; and the mobile device GPS measuring location, latitude, longitude, time, road classification, i.e. route information), 
wherein the usage information is measured based on the identification of the user product by the computing device (Fischer Fig 2, Fig 5A-5B, ¶[0031], ¶[0057-58] details that the user device of the driver collects and measures the usage information after the vehicle is identified and the user is identified as the driver of the vehicle); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the usage information including acceleration information measured by the accelerometer and route information measured by the global positioning system receiver included in the computing device; and wherein the usage information is measured based on the identification of the user product by the computing device as taught by Fischer with the teachings of Loo (in view of Fischer), with the motivation of “detecting unsafe or suspect activities” (Fischer ¶[0004]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the usage information including acceleration information measured by the accelerometer and route information measured by the global positioning system receiver included in the computing device; and wherein the usage information is KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Loo (in view of Fischer, applying that the accelerometer and global positioning system measuring usage information are in the computing device, as taught by Fischer above) also teaches the following:
determining the actual cost of ownership of the purchase product based on at least a baseline value, a first user cost component, a second user cost component, and a substitute cost component associated with a second user (Loo col 8 ln 5-32, col 10 ln 10-34, col 12 ln 28-40, col 13 ln 59 through col 14 ln 12 details identifying the purchase price (i.e. baseline value) of the vehicle which is added to the total cost of ownership (TCO) which includes the summed fuel costs / depreciation costs / insurance costs / maintenance costs / taxes and fees / financing costs (noting that col 13 ln 15 through col 14 ln 12 details financing data and costs for the parent may be substituted when the parent (second user) purchases / purchased the vehicle for a teenage child (first user)), i.e. first, second, and substitute user cost components),
wherein the first user cost component is calculated based on the acceleration information included in the usage information measured by the accelerometer in the computing device… wherein the first user cost component includes a depreciation (Loo col 6 ln 56 through col 8 ln 33, col 11 ln 41-43, col 13 ln 50-55, col 15 ln 30-40, claim 11 details determining various user cost component elements including fuel costs, insurance costs, depreciation costs, maintenance and repair costs - using vehicle usage data and driving style such as acceleration data available from vehicle sensors / databases / other sources, i.e. accelerometer data from Fischer), and 
With respect to the following:
the depreciation being determined based on vibration indicative of road disturbances, the vibration being measured with the accelerometer and included in the acceleration information.
Loo, as shown in col 6 ln 56 through col 7 ln 27, col 8 ln 5-10, col 11 ln 41-43, col 15 ln 36-40 details determining depreciation cost using data available from sensors, but does not explicitly state that the depreciation is determined based on vibration indicative of road disturbances, the vibration is measured with the accelerometer and included in the acceleration information.  However, Liu teaches this limitation, modeling a diminished residual value of the vehicle (i.e. determining depreciation) based on accelerometer sensor data including vibration and acceleration data and the extracted conditions including potholes and dirt roads (i.e. road disturbances) identified that reduce the life of the vehicle (Liu ¶[0007], ¶[0052-54], ¶[0061], claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the depreciation being determined based on vibration indicative of road disturbances, the vibration being measured with the accelerometer and included in the acceleration information as taught by Liu with the teachings of Loo in view of Fischer, with the motivation with the motivation to “identify the value (price) of individual CPO [certified pre-owned] vehicles based on usage” (Liu ¶[0005]).
With respect to the following:
wherein the second user cost component is determined based on the route information included in the usage information measured by the global system receiver in the computing device, wherein the second user cost component includes a fuel cost or a toll cost and the route information includes a distance,
Loo, as shown in col 6 ln 56 through col 8 ln 33, col 11 ln 23-45 details determining a plurality of cost components (i.e. second cost component) which include fuel costs or local fees; and details a fuel cost / second component is based on the received usage information, geographic location, distances driven, and distance driven per year, and receiving data from other sources; but Loo does not explicitly state route information included in the received usage information measured by the global positioning system receiver in the computing device includes a distance.  However, Nath teaches this remaining limitation, receiving route information included in the received usage information measured by the global KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Loo (in view of Fischer in view of Liu in view of Nath) also teaches the following:
wherein the substitute cost component is determined in response to determining that an additional cost component associated with the first user is unavailable (Loo col 12 ln 28-40, col 13 ln 59 through col 14 ln 12 details identifying that a parent / different entity other than the teenage primary driver (i.e. first user) is or was the legal buyer / seller because the parent purchased / purchases the vehicle instead of the teenage child and therefore parent’s relevant data for financing costs are used instead in the total cost of ownership calculation).
Claim 12:
	Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 11.  Loo also teaches the following:
wherein the user product is a first user product, and the measuring usage information includes measuring usage information associated with operation of the first user product 
Claim 13:
Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 11.  Loo also teaches the following:
wherein the user product is a first user product, and the measuring usage information includes measuring usage information associated with operation of the first user product and does not include measuring usage information associated with operation of a second user product, based on a determined identity of the first user product and a determined identity of the second user product (Loo col 7 ln 35-64, col 11 ln 35-45, col 11 ln 52-57 details the user product is a buyer’s vehicle, and measuring information associated with the buyer’s vehicle that has collected sensor data for that particular vehicle, and that the not have sensor data (i.e. not measuring usage information associated with operation of a second user product) and no data is accessible regarding that particular vehicle identifier; alternatively, and provided here for further support of obviousness, this feature is also taught by Fischer ¶[0057-58] such that a device may only measure usage information from a first product / vehicle when the device operator is the driver, and will not measure usage information from a second product / vehicle when the device operator is not the driver. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the user product is a first user product, and the measuring usage information includes measuring usage information associated with operation of the first user product and does not include measuring usage information associated with operation of a second user product, based on a determined identity of the first user product and a determined identity of the second user product as taught by Fischer in the system of Loo (in view of Fischer in view of Liu in view of Nath), with the motivation of “detecting unsafe or suspect activities” and to “render[] summary and detail reports of driving scores and distracted driving events to concerned parties…” (Fischer ¶[0004])).
Claim 16:
	Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 11.  Fischer also teaches the following:
wherein the method further includes determining, based on an identify of an additional product, that acceleration will not be measured, and wherein the user product and the additional product are vehicles (Fischer ¶[0029], ¶[0031-33], ¶[0057-58] details performing a vehicle comparison between the mobile device and the identification of the vehicle device to determine both whether or not the mobile device belongs to the driver of the vehicle and determine the identity of the vehicle is a match for the mobile device user, and when both conditions are satisfied then acceleration is measured – when either criteria are not met, i.e. vehicle is not associated with the user, or mobile device is not the driver of the vehicle, then acceleration will not be measured).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17:
	Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 11.  Fischer also teaches the following:
wherein the usage information further includes a geographic location measured by the global positioning system receiver (Fischer ¶[0032-33] details usage information includes GPS and location data during operation of the vehicle, measured by the mobile device),
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include usage information further includes a geographic location measured by the global positioning system receiver as taught by Fischer in the system of Loo (in view of Fischer in view of Liu in view of Nath), with the motivation of “detecting unsafe or suspect activities” and to “render[] summary and detail reports of driving scores and distracted driving events to concerned parties…” (Fischer ¶[0004]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the usage information further includes a geographic location measured by the global positioning system as taught by Fischer in the system of Loo (in view of Fischer in view of Liu in view of Nath), since the claimed invention is merely a combination of old elements, and in the combination each element KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 11.  Loo also teaches the following:
wherein the class of products is vehicles (Loo col 1 ln 55-60, claim 1 details that both the seller’s product and buyer’s product are vehicles).
Claim 20:
	Claim 20 recites substantially similar limitations as claim 1 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 21:
	Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 1.  Fischer also teaches the following:
wherein the radio communication is Bluetooth communication, WiFi communication, or near-field communication (Fischer ¶[0057-58] details the radio communication is wireless near-field communication).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the radio communication is WiFi communication, or near-field communication as taught by Fischer with the teachings of Loo, with the motivation of “detecting unsafe or suspect activities” and to “render[] summary and detail reports of driving scores and distracted driving events to concerned parties…” (Fischer ¶[0004]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the radio communication is WiFi communication or near-field communication as taught by Fischer in the system of Loo (in view of Fischer in view of Liu in view of Nath), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 23:
	Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 1.  Loo also teaches the following:
wherein the second user cost component includes the fuel cost (Loo col 6 ln 56 through col 8 ln 33, col 11 ln 23-45 details determining a second cost component includes a fuel cost), and 
wherein the method further includes scaling the fuel cost upwards based on the acceleration information included in the usage information (Loo col 12 ln 2-16 details increasing the TCO to account for a user’s higher fuel consumption (higher fuel cost) evidenced by higher rates of acceleration and braking data).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,332,208 B1 to Loo et al. in view of US patent application publication 2013/0297097 A1 to Fischer et al. in view of US patent application publication 2015/0348058 A1 to Liu et al. in view of US patent application publication 2012/0197484 A1 to Nath et al, as applied to claim 1 above, and further in view of US patent publication 8,055,536 B1 to Olaiya et al.
Claim 4:
Loo in view of Fischer in view of Liu in view of Nath, as shown above, teaches the limitations of claim 1.  Loo also teaches the following:
receiving industry information including at least one of a credit usage information, banking information, or loan information (Loo col 6 ln 54-55, col 9 ln 53-55, col 12 ln 28-40, claim 9 details obtaining credit, banking, and financing information, and obtaining tax credit information regarding gas-electric hybrid / electric vehicle use regarding fuel);
With respect to the following:
wherein the first user cost component or the second user cost component includes at least the fuel cost, a repair cost, or a cost of insurance that is determined based on the received industry information.
highly suggesting but not explicitly stating a fuel cost / a repair cost / cost of insurance that is determined based on the received credit ‘card’ usage / banking / loan info.  To the extent that Loo may not explicitly state this, Olaiya teaches this remaining limitation, using obtained credit card usage/ banking purchase information to determine a fuel expense cost to be budgeted (Olaiya col 9 ln 1-25, col 11 ln 15-28). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the second user cost component a fuel cost that is determined based on the received industry information as taught by Olaiya with the teachings of Loo in view of Fischer in view of Liu in view of Nath, with the motivation to “provide information about a user, such as a consumer, in a manner that is accurate” and “determine the fuel budget” (Olaiya col 1 ln 37-39, col 9 ln 20-21).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the second user cost component a fuel cost that is determined based on the received industry information as taught by Olaiya in the system of Loo in view of Fischer in view of Liu in view of Nath, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,332,208 B1 to Loo et al. in view of US patent application publication 2013/0297097 A1 to Fischer et al. in view of US patent application publication 2015/0348058 A1 to Liu et al. in view of US patent application publication 2012/0197484 A1 to Nath et al., as applied to claim 1 above, and further in view of Rias: ‘A guide to multi car insurance’ <https://www.rias.co.uk/news-and-guides/tips-and-guides/a-guide-to-multi-car-insurance/> (20 June 2018) to Natalie.
Claim 6:

wherein the user product is a first user product (Loo col 1 ln 55-60, col 14 ln 1-8 details the user product is a vehicle), and 
With respect to the following:
the second user is associated with a second user product, the first user and the second user having at least one related geographic location, route, fueling frequency, fueling cost, repair history, or insurance cost.
Loo, as shown in col 13 ln 59 through col 14 ln 12 details a parent (second user) purchasing a vehicle (first user product) for his / her teenage child (first user); and using the maintenance habits of the second user / parent; highly suggesting but does not explicitly state that the second user (parent) is associated with a second user product and the first user and second user have at least one associated geographic location / route / fueling frequency / fueling cost / repair history / or insurance cost.  To the extent that Loo may not explicitly state this, Natalie teaches this limitation that is known for families (i.e. parent and child) to have several cars at the same address, each person at the same address has their own car, and they share one insurance policy, i.e. second user is associated with a second user product, first and second user have an associated geographic location and insurance cost (Natalie ¶ beginning “Multi car insurance usually covers…, ¶ beginning “You can schedule cars to join your policy…”).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second user is associated with a second user product, the first user and the second user having at least one related geographic location or insurance cost as taught by Natalie with the teachings of Loo in view of Fischer in view of Liu in view of Nath, with the motivation of “potentially getting 20% or more off your renewal price” (Natalie ¶ beginning “As well as potentially getting 20% or more…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second user is associated with a second user product, the first user and the second user having at least one related geographic location or insurance cost as taught by Natalie in the system of Loo in view of Fischer in view of Liu in view of Nath, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
Loo in view of Fischer in view of Liu in view of Nath in view of Natalie, as shown above, teach the limitations of claim 6.  Natalie also teaches the following:
wherein the first user product and the second user product belong to a same classification (Natalie ¶ beginning “Multi car insurance usually covers up to five cars at the same address…” details families (i.e. first and second users) with several cars (i.e. classification of vehicle) on the same insurance policy).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the first user product and the second user product belong to a same classification as taught by Natalie in the system of Loo in view of Fischer in view of Liu in view of Nath (in view of Natalie), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,332,208 B1 to Loo et al. in view of US patent application publication 2013/0297097 A1 to Fischer et al. in view of US patent application publication 2015/0348058 A1 to Liu et al. in view of US patent application publication 2012/0197484 A1 to Nath et al., as applied to claim 1 above, and further in view of “Comparison of Toll Rates by State and Regional Tolling Authorities” dated 20 February 2013 <http://www.ncsl.org/documents/transportation/NCSL_Comparison_of_Tolling_Rates_Feb_2013.pdf> (<http://web.archive.org/web/20140609053120/http://www.ncsl.org/documents/transportation/NCSL_Comparison_of_Tolling_Rates_Feb_2013.pdf> captured on 9 June 2014 using the Wayback Machine) to Durkay.
Claim 9:

wherein determining the actual cost of ownership includes summing a plurality of user cost components (Loo col 7 ln 35-64 details summing a plurality of user cost components to determine the total cost of ownership), 
With respect to the following:
the plurality of user cost components including the fuel cost and the toll cost.
Loo, as shown in col 7 ln 15-20, col 8 ln 33-45, col 11 ln 41-45, col 12 ln 41-50, col 13 ln 31-36 details the plurality of user cost components includes a fuel cost, and obtaining geographic location, route, distance information from the computing device; and the plurality of cost components include local fees and taxes, highly suggesting the cost components include a toll cost since a toll is a road use tax.  To the extent that Loo may not explicitly state local fees and taxes include toll costs, Durkay teaches this remaining limitation that local fees and taxes include tolls based on geographic locations and distance traveled (Durkay pg. 1. ¶ beginning “NCSL has also calculated per-mile toll rates…”, pg. 1-4 Table with columns titled “State / Toll Facility or Authority / Cost (for passenger, 2-axis vehicles)”. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a toll cost in local fees and taxes as taught by Durkay in the system of Loo in view of Fischer in view of Liu in view of Nath, since the claimed invention is merely a combination of old elements (e.g. toll costs, local fees and taxes), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,332,208 B1 to Loo et al. in view of US patent application publication 2013/0297097 A1 to Fischer et al. in view of US patent application publication 2015/0348058 A1 to Liu et al. in view of US patent application publication 2012/0197484 A1 to Nath et al. in view of “Comparison of Toll Rates by State and Regional Tolling Authorities” dated 20 February 2013 <http://www.ncsl.org/documents/transportation/NCSL_Comparison_of_Tolling_Rates_Feb_2013.pdf> , as applied to claim 9 above, and further in view of US patent publication 8,055,536 B1 to Olaiya et al.
Claim 10:
Loo in view of Fischer in view of Liu in view of Nath in view of Durkay, as shown above, teaches the limitations of claim 9.  Loo also teaches the following:
receiving at least a credit use information or a banking use information (Loo col 6 ln 54-55, col 9 ln 53-55, col 12 ln 28-40, claim 9 details obtaining credit, banking, and financing information, and obtaining tax credit information regarding gas-electric hybrid / electric vehicle use regarding fuel), 
Loo (in view of Fischer in view of Liu in view of Nath in view of Durkay, applying the route information including a distance of Nath as shown above) also teaches the following:
wherein the fuel cost is determined based on at least the route information (Loo col 6 ln 56 through col 8 ln 33, col 11 ln 23-45 details determining a cost components which include fuel costs, and details a fuel cost / second component is based on the received usage information, geographic location, distances driven, and distance driven per year, and receiving data from other sources, i.e. route information per Nath), and 
With respect to the following:
the fuel cost is being determined based on the credit use information or the banking use information.
Loo, as shown in col 8 ln 33-42, col 13 ln 8-37, col 16 ln 5-35 details geographic location data and where the vehicle is driven is used to determine the fuel costs; and col 6 ln 54-55, col 9 ln 53-55, col 12 ln 28-40, claim 9 details obtaining credit, banking, and financing information, and obtaining credit information regarding gas-electric hybrid / electric vehicle use regarding fuel i.e. ‘tax’ credit account information, highly suggesting but not explicitly stating a fuel cost is determined based on the credit use information or banking use information.  To the extent that Loo may not explicitly state this, Olaiya teaches this remaining limitation, first receiving credit / banking account purchase information regarding KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,332,208 B1 to Loo et al. in view of US patent application publication 2013/0297097 A1 to Fischer et al. in view of US patent application publication 2015/0348058 A1 to Liu et al. in view of US patent application publication 2012/0197484 A1 to Nath et al., as applied to claim 11 above, and further in view of US patent publication 8,738,277 B1 to Kurosawa et al.
Claim 19:
Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 11.  Loo also teaches the following:
wherein the user product is a user vehicle (Loo col 15 ln 44-67, claim 1 details the user product is a buyer / seller’s vehicle), 
With respect to the following:
and the usage information includes information indicating that the user vehicle is located at a fueling station.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,332,208 B1 to Loo et al. in view of US patent application publication 2013/0297097 A1 to Fischer et al. in view of US patent application publication 2015/0348058 A1 to Liu et al. in view of US patent application publication 2012/0197484 A1 to Nath et al., as applied to claim 1 above, and further in view of “How to Budget for Car Maintenance” <https://budgeting.thenest.com/budget-car-maintenance-20519.html> (<http://web.archive.org/web/20171021181656/https://budgeting.thenest.com/budget-car-maintenance-20519.html> captured on 21 October 2017 using the Wayback Machine) to Quarters.
Claim 22:
Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 1.  Loo also teaches the following:
receiving industry information including at least one of a credit usage information, banking information, or loan information (Loo col 6 ln 54-55, col 9 ln 53-55, col 12 ln 28-40, claim 9 details obtaining credit, banking, and financing information, and obtaining tax 
With respect to the following:
determining a third user cost component based on the acceleration information and the received industry information, wherein the third user cost component includes a repair cost.
Loo, as shown in col 11 ln 23-52, col 12 ln 2-10, col 13 ln 8-37, col 15 ln 60 through col 16 ln 4 details determining a third user cost component including a repair cost based on driving style (which is based on acceleration information) and maintenance and repair data associated with vehicles of the buyer / seller including maintenance records; and cost components are based on financial data; suggesting but not explicitly stating determining the third user cost component with a repair cost based on received industry information.  However, Quarters teaches this remaining limitation, determining a budgeted repair cost component based on identifying historical maintenance and repair charges that are collected from a vehicle operator’s checkbook register or credit card statements (i.e. received industry information including credit usage information / banking information) over the past 12 months (Quarters ¶ beginning “Collect all of your car maintenance records for the last 12 months…”, ¶ beginning “Adjust your budget to take your car’s current condition…”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a third user cost component based on the received industry information, wherein the third user cost component includes a repair cost as taught by Quarters with the teachings of Loo in view of Fischer in view of Liu in view of Nath, with the motivation of “the best way to create a budget is to base it on past spending habits… the best and most accurate way to do it is to base the amounts you use on similar expenses in the past” (Quarters ¶ beginning “According to experts at Texas A&M University…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a third user cost component based on the received industry information, wherein the third user cost component includes a repair cost as taught by Quarters in the system of Loo in view of Fischer in view of Liu in view of Nath, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,332,208 B1 to Loo et al. in view of US patent application publication 2013/0297097 A1 to Fischer et al. in view of US patent application publication 2015/0348058 A1 to Liu et al. in view of US patent application publication 2012/0197484 A1 to Nath et al., as applied to claim 1 above, and further in view of US patent application publication 2011/0112717 A1 to Resner.
Claim 24:
Loo in view of Fischer in view of Liu in view of Nath, as shown above, teach the limitations of claim 1.  Loo also teaches the following:
wherein the second user cost component includes the fuel cost (Loo col 7 ln 13-17, col 8 ln 10-19 and ln 33-55, col 10 ln 51-55, claim 11 details the second cost component includes a fuel cost), and 
With respect to the following:
wherein the method further includes: determining a third user cost component that includes a toll cost, the toll cost being determined based on the route information;
Loo, as shown in col 7 ln 15-20, col 8 ln 15-17, col 12 ln 41-50, col 13 ln 31-36 details determining a third cost component that includes estimated state and/or local fees and taxes, which highly suggests a toll cost since a toll is a road use tax, i.e. local tax; and details costs determined based on the geographic location, but does not explicitly state determining a cost component that includes a toll cost determined based on the route information.  However, Resner teaches this limitation determining a third cost component including a toll cost component determined based on the collected route information, in addition to determining fuel / gas costs and parking costs (Resner Fig 12A, ¶[0007], ¶[0103-105], ¶[0191-192]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a third user cost component that includes a toll cost, the toll cost being determined based on the route information as taught by Resner with the teachings of Loo in view of Fischer in view of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Resner also teaches the following:
retrieving toll cost data from an external database (Resner ¶[0105], ¶[0192] details obtaining the toll amounts from databases associated with government websites or private companies); and
scaling the toll cost upwards based on tolls present in the route information and the retrieved toll cost data (Resner ¶[0105], ¶[0192] details automatically adding (i.e. scaling up) toll expense fees based on obtained GPS coordinates and toll cost data acquired through the database).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include retrieving toll cost data from an external database; and scaling the toll cost upwards based on tolls present in the route information and the retrieved toll cost data as taught by Resner in the system of Loo in view of Fischer in view of Liu in view of Nath (in view of Resner), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628